Judgment, Supreme Court, New York County (Kibble F. Payne, J.), entered December 5, 2003, which denied petitioners’ application to annul respondent City Planning Commission’s (CPC) determination granting respondent developer a special use permit and dismissed the petition, unanimously affirmed, without costs.
No basis exists to disturb CPC’s finding that the single expression of interest received by the developer in response to its efforts to rent the space for a permitted use (NY City Zoning Resolution § 74-781) was not bona fide (see Matter of Cowan v Kern, 41 NY2d 591, 598 [1977]; Matter of Supkis v Town of Sand Lake Zoning Bd. of Appeals, 227 AD2d 779, 781 [1996]). Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and Catterson, JJ.